Petition dismissed, but at the costs of the respondents. Grounds stated in journal entry.
This cause came on to be heard on the pleadings and evidence, and was argued by counsel. On consideration whereof, it is considered and adjudged that the petition herein be dismissed and that the respondents go hence. But, considering that the respondents had not, at the commencement of the action, reasonably exercised their discretion, but did so after the action was commenced, it is further considered and adjudged that the costs herein be paid by said respondents, and in default that execution issue therefor.
Shauck, Price, Johnson and Donahue, JJ., concur.